Citation Nr: 0603493	
Decision Date: 02/07/06    Archive Date: 02/15/06

DOCKET NO.  02-00 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas


THE ISSUE

Entitlement to a compensable evaluation for residuals of 
rheumatic fever.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran served on active duty from March 1943 to May 
1946.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a March 2000 rating 
decision, by the Houston, Texas, Regional Office (RO), which 
denied the veteran's claim for a compensable evaluation for 
residuals of rheumatic fever.  The veteran perfected a timely 
appeal to that decision.  

On April 23, 2003, the veteran appeared at the Houston RO and 
testified at a videoconference hearing before the undersigned 
Veterans Law Judge, sitting in Washington, DC.  The veteran 
accepted this hearing in lieu of an in-person hearing.  A 
transcript of the videoconference hearing is of record.  In 
August 2004, the Board remanded the case to the RO for 
further evidentiary development.  Following the requested 
development, a supplemental statement of the case (SSOC) was 
issued in November 2005.  

A motion to advance this case on the docket, due to the 
veteran's age, was received by the Board in January 2006.  
This motion was granted by the Board in the same month.  See 
38 U.S.C.A. § 7101 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 20.900(c) (2005).  


FINDING OF FACT

The residuals of rheumatic fever are asymptomatic.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for residuals of 
rheumatic fever have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 4.7, 4.31, 4.88b, 4.104, Diagnostic Codes 6309, 
7000 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act (VCAA).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b) (1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran in August 2004 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer and 
recertification of the veteran's case to the Board and notice 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  That letter informed the veteran of 
what evidence was required to substantiate the claim and of 
his and VA's respective duties for obtaining evidence.  The 
veteran was also asked to submit evidence and/or information 
in his possession to the AOJ.  

In this case, all identified medical records relevant to the 
issue on appeal have been requested or obtained.  VA provided 
the veteran with a medical examination in March 2002.  The 
available medical evidence is sufficient for an adequate 
determination of the veteran's claim.  Therefore, the Board 
finds the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled.  


II.  Factual Background.

The veteran served on active duty from March 1943 to May 
1946.  The service medical records indicate that the veteran 
developed rheumatic fever while in service, manifested by 
swelling of the wrists and ankles; he was diagnosed with 
rheumatic fever in December 1943.  Service connection for 
residuals of rheumatic fever was established in a rating 
action in July 1946; and, the current 0 percent rating for 
the condition has been in effect since 1955.  

Post service medical records, dated from November 1979 
through May 1999, show that the veteran received clinical 
evaluation and treatment for several disabilities, including 
a cardiovascular disease.  Report of a November 1979 VA 
compensation examination reflects complaints of joint pains 
and chest pains; the impression was residuals of rheumatic 
fever with no evidence of organic heart disease, 
asymptomatic.  Medical records from Dr. John Seaworth show 
that the veteran was seen in May 1999 for complaints of 
exertional chest pain with atypical features.  On May 12, 
1999, the veteran underwent a Thallium Stress Test, the 
results of which were consistent with myocardial ischemia.  
The veteran was admitted to Baptist Health System on May 13, 
1999 for a left heart catheterization, left and right 
coronary angioplasty, left ventriculography, and thoracic 
aortography; the pertinent diagnoses included history of 
rheumatic fever, with no significant aortic or mitral valve 
disease.  On the occasion of a VA examination in May 1999, 
the veteran indicated that he had done quite well since his 
angioplasty.  Following a physical evaluation, the pertinent 
diagnosis was atherosclerotic cardiovascular disease, with 
coronary artery disease, secondary to arteriosclerosis; and 
marked tortuosity of the thoracic and abdominal aorta, again 
secondary to arteriosclerosis with evidence of no significant 
aortic or mitral valve disease, with a cardiac functioning 
capacity of 5 and 6.  

The veteran's claim for an increased rating for his rheumatic 
fever (VA Form 21-4138) was received in March 2000.  
Submitted in support of his claim were VA outpatient 
treatment reports, dated from January 1999 to November 1999, 
reflecting treatment for several disabilities, including 
complaints of chest pain.  During a clinical visit in April 
1999, the veteran indicated that he had been having chest 
pain when walking; he indicated that the pain radiated into 
his arms.  On examination, it was noted that the veteran had 
experienced his first episode of angina with exertion a 
couple of days prior to his clinical visit.  The assessment 
was exertional angina.  An echocardiographic (ECG) 
evaluation, dated in June 1999, revealed trace aortic 
regurgitation, trace mitral regurgitation, trace tricuspid 
regurgitation; and mildly dilated left atrium.  

The veteran was afforded a VA compensation examination in 
March 2002, at which time he indicated that he developed some 
angina in 2000; and, upon cardiac work-up, he was found to 
have coronary artery heart disease and he underwent an 
angioplasty.  The veteran denied any chest pain; he stated 
that he did not have any palpitations or dyspnea.  He had not 
had any valvular surgery.  He denied any hypertension or 
renal dysfunction.  On examination, blood pressure was 130/80 
in the sitting position; the carotid arteries pulsated 
equally well.  There was no bruit heard.  The heart had 
normal sinus rhythm.  There were no murmurs, no friction rub, 
and no extrasystoles.  Evaluation of the extremities revealed 
no deformities; there was no edema.  There were good 
peripheral pulses in the dorsalis pedis and the posterior 
tibialis.  The examiner noted that an echocardiogram revealed 
only mild aortic valve, tricuspid valve and mitral valve 
insufficiency without any stenosis present in any of the 
valves.  The pertinent diagnosis was coronary artery disease, 
status post aortocoronary bypass x3 in 2000, with good 
results, with a cardiac function capacity of 10 mets.  The 
examiner stated that the veteran's coronary artery heart 
disease is unrelated to rheumatic fever.  The examiner 
explained that rheumatic fever causes valvular heart disease 
and not coronary artery heart disease.  The examiner noted 
that the veteran had never had any complications from his 
valvular disease, which is secondary to his rheumatic fever; 
rather, they have remained asymptomatic and have not caused 
any congestive heart failure and have not required any 
surgery.  

Received in May 2002 were treatment reports from Well-Med 
(Greenwood Park), dated from February 2001 to December 2001, 
which show that the veteran was seen for follow up 
evaluations of his coronary artery disease.  A February 2001 
treatment report reflects an assessment of history of 
rheumatic fever, no significant valvular disease.  A similar 
diagnosis was reported in August 2001.  Report of a Thallium 
Stress Test, dated in August 2001, indicated that the results 
were consistent with myocardial ischemia.  It was noted that 
the pattern of perfusion was most often associated with 
disease involving right coronary artery.  

Of record is the copy of a medical article, dated January 28, 
2003, indicating that most heart murmurs are caused by blood 
flowing through healthy valves in a healthy heart, and does 
not require treatment; however, heart murmurs can be caused 
by blood flowing through a damaged or overworked heart valve.  
It was further noted that heart valve defects may result from 
illnesses such as rheumatic fever.  

At his personal hearing in April 2003, the veteran maintained 
that he had problems with a heart murmur in service, and it 
was subsequently discovered in the 1950's; he indicated that 
he was currently being treated for a heart murmur.  The 
veteran testified that the presence of a valvular disease was 
found during an echocardiogram performed sometime in the last 
three years.  The veteran indicated that he had not been 
treated for any specific problems related to a heart murmur 
or valvular disease; he doctors just told him that they heard 
a murmur.  The veteran indicated that he currently had 
problems with swelling and edema in his legs.  The veteran 
reported having had an angioplasty about four or five years 
ago.  

Received in February 2005 were VA progress notes, dated from 
November 1999 to May 2004, which show that the veteran 
received ongoing clinical evaluation and treatment for 
several disabilities, including cardiovascular disease.  
Received in May 2005 were additional VA treatment records, 
dated from November 1999 to April 2005, reflecting treatment 
for several disabilities, including heart disease.  In 
October 2002, the veteran was seen by a cardiologist for 
follow up care; on examination, the heart had regular rhythm, 
S1, S2, heard, with no murmurs.  No edema was noted in the 
lower extremities.  The assessment was coronary artery 
disease, with status post angioplasty and coronary artery 
bypass graft in 1999.  Similar findings were reported in 
February 2003.  In February 2005, the veteran underwent 
echocardiographic evaluation, which revealed normal left 
ventricular size and function and wall thickness.  

Received in June 2005 were treatment reports from Well-Med 
medical management, dated from February 2002 to June 2005, 
which show that the veteran received follow up evaluation for 
several disabilities, including coronary artery disease.  
These medical records do not mention any residuals of 
rheumatic fever such as valvular heart disease.  


III.  Legal Analysis.

The veteran is service-connected for residuals of rheumatic 
fever under 38 C.F.R. § 4.88b, Diagnostic Code 6309.  He 
contends that he is now entitled to a compensable rating as 
he now suffers from heart problems, to include coronary 
artery disease, which he asserts are residuals of his 
rheumatic fever.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2005).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating. Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2005).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (2005).  In 
addition, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  See 38 C.F.R. § 4.1 (2005).  Finally, in 
cases where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.3 (2005).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.  

The assignment of a particular diagnostic code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  In reviewing the claim for a 
higher rating, VA must consider which diagnostic code or 
codes are most appropriate for application in the veteran's 
case and provide an explanation for the conclusion.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  Where a 
particular disability for which the veteran has been service-
connected is not listed, it may be rated by analogy to a 
closely related disease in which not only the functions 
affected, but also the anatomical area and symptomatology are 
closely analogous.  38 C.F.R. §§ 4.20, 4.27 (2004); 
Lendenmann v. Principi, 3 Vet. App. 345, 349-50 (1992); 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

If a veteran has separate and distinct manifestations 
relating to the same injury, he should be compensated under 
different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 
259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  
However, the evaluation of the same manifestations under 
different diagnostic codes is to be avoided.  38 C.F.R. 
§ 4.14 (2005).  The rating schedule may not be employed as a 
vehicle for compensating a claimant twice or more for the 
same symptomatology, since such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity and would constitute pyramiding.  Esteban v. Brown, 
6 Vet. App. 259 (1994), citing Brady v. Brown, 4 Vet. App. 
203 (1993).  

Where the Rating Schedule does not provide a zero percent 
evaluation for a Diagnostic Code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31.  

The veteran's service-connected residuals of rheumatic fever 
disability has been rated using the criteria of 38 C.F.R. 
§ 4.88b, Diagnostic Code 6309, which provides that rheumatic 
fever as an active disease will be rated as 100 percent 
disabling.  Thereafter residuals are to be rated under the 
appropriate bodily system.  In the veteran's case, the 
residuals claimed, such as heart disease, would be rated 
under the provisions of 38 C.F.R. § 4.104, Diagnostic Code 
(DC) 7000, which pertains to valvular heart disease, 
including rheumatic heart disease.  The Board notes that the 
regulations regarding cardiovascular disorders were revised 
effective January 12, 1998.  However, the former criteria are 
not applicable here since the veteran filed his claim in 
March 2000, after the effective date of the revisions.  

Under DC 7000, a 10 percent rating is warranted where a 
workload of greater than 7 METs but not greater than 10 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or where continuous medication is required.  A 30 percent 
rating is warranted where a workload of greater than five 
METs but not greater than seven METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, or with evidence of 
cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  A 60 percent rating is warranted 
where there has been more than one episode of congestive 
heart failure in the past year, where a workload of greater 
than three METs but not greater than five METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or where 
there is left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  A 100 percent rating is 
warranted for chronic congestive heart failure, where a 
workload of three METs or less results in dyspnea, fatigue, 
angina, dizziness, or syncope, or where there is left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent.  

1 MET (metabolic equivalent) is the energy cost of standing 
quietly at rest, and represents an oxygen uptake of 3.5 
milliliters per kilogram of body weight per minute. When the 
level of METs at which dyspnea, fatigue, angina, dizziness, 
or syncope develops is required for evaluation, and a 
laboratory determination of METs by exercise testing cannot 
be done for medical reasons, an estimation by a medical 
examiner of the level of activity that results in dyspnea, 
fatigue, angina, dizziness, or syncope may be used.  38 
C.F.R. § 4.104, Note (2) (2005).  

In the present case, the determinative issue is what are the 
identifiable residuals of rheumatic fever affecting his 
cardiac status.  The overwhelming competent evidence is to 
the effect that there are no current clinical symptoms 
causing any heart disability related to the rheumatic fever.  
The cardiac pathology identified is related to coronary 
artery disease for which service connection is not in effect.  

Although the veteran himself contends that his heart 
conditions, to include coronary artery disease, are residuals 
of his service-connected rheumatic fever, he is a lay 
individual, without a recognized level of medical expertise, 
and as such is not competent to establish a medical nexus 
between his 1943 rheumatic fever and any heart problems or 
other current physical problems.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  As set out above, there is no 
competent medical evidence relating the veteran's past 
history of rheumatic fever to his current heart problems, 
including coronary artery disease.  In fact, following the 
March 2002 VA examination, the VA examiner specifically 
denied any relation between the two medical conditions.  The 
examiner stated that the veteran's coronary artery heart 
disease is unrelated to rheumatic fever.  The examiner 
explained that rheumatic fever causes valvular heart disease 
and not coronary artery heart disease.  The examiner noted 
that the veteran had never had any complications from his 
valvular disease, which is secondary to his rheumatic fever; 
rather, they have remained asymptomatic and have not caused 
any congestive heart failure and have not required any 
surgery.  

Based on such competent evidence of record, the Board must 
conclude that there are no objective disabling manifestations 
of rheumatic fever or residuals thereof.  As such, a 
compensable rating is not warranted under the Rating 
Schedule.  Thus the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to a compensable evaluation for residuals of 
rheumatic fever is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


